*65OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on April 2, 1952.
On July 1, 1987, the respondent was convicted in the Supreme Court, Queens County, of perjury in the first degree (five counts), class D felonies (see, Penal Law § 210.15), and criminal contempt in the first degree (three counts), class E felonies (see, Penal Law § 215.51).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon' his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Bracken, J. P., Niehoff, Lawrence, Rubin and Kooper, JJ., concur.